Defendant reviews by writ of error a summary judgment rendered against him in favor of plaintiff, pursuant to section 12581, 3 Comp. Laws 1915, and Circuit Court Rule No. 34. The declaration was on the common counts, with notice that plaintiff would offer in evidence a promissory note, made by defendant, payable to plaintiff, a copy of which *Page 551 
was annexed. The plea was the general issue. Plaintiff's attorney then moved for judgment under the statute, filing therewith an affidavit of John C. Slebodnick, who stated that he had personal knowledge of the facts stated therein; that he made the affidavit for and on behalf of plaintiff; that the amount of the note ($1,900) and interest thereon was due and unpaid.
In opposition thereto, the defendant made affidavit that he had a defense to a portion of the action; that he had paid plaintiff $250 to apply on the note, and holds plaintiff's receipt for same. Plaintiff's attorney thereupon conceded such payment and asked for, and was given, judgment for the balance and interest thereon. Defendant's motion to vacate the judgment and grant a new trial was denied.
The errors assigned have received consideration. The affidavit for judgment was sufficient in form and substance. In view of defendant's affidavit, no other proof was necessary. The other assignments do not merit discussion.
The judgment is affirmed.
BIRD, SNOW, STEERE, FELLOWS, WIEST, CLARK, and McDONALD, JJ., concurred. *Page 552